Laughlin, J.
(dissenting):
I concur with Mr. Justice Scott for a reversal- of the judgment, but I basé my vote upon the Statute of - Limitations. The trial court has found,, and the evidence sustains the finding, that the issue of the bonds was authorized by the Medina Gas Light Company for the purpose of raising money to meet its then existing obligations; that the bonds were secured by a mortgage upon all of its property which recited the purpose for which the bonds were issued, and created the' defendant trustee for .the bondholders; that defend-. ant had notice of the material facts, including notice and knowledge that the bonds in question had not been negotiated, but still belonged to the Medina Gas Light Company and that Stranahan in pledging the same with defendant as collateral security for his individual indebtedness was wrongfully diverting them from the purpose intended and authorized by said company. The .defendant first innocently received the bonds for the purpose of certifying the same as provided in the mortgage, and it then, in legal effect and-constructively, at least, delivered them to Stranahan for the Medina-Gas Light Company and thereupon received them back from him • as if he owned them,.which it knew was not the case. Its possession of the bonds for the purpose of certification was of course lawful, but its subsequent reception and possession -of the bonds in the individual right of. Stranahan and as collateral security for, his *260individual indebtedness, which, we may presume involved placing the bonds with or attaching them to his note for which it took them as collateral security as that is the usual course of business of banks in discounting paper, of which we may take judicial notice, was unlawful, and it is idle to say that in these circumstances it might have surrendered possession of the bonds if demanded, for had the defendant immediately thereafter been sued for converting the bonds I doubt whether any court would have held that it was entitled to have a demand made and to be given ¿n opportunity to . surrender the bonds before a cause of action for conversion would accrue to the Medina Gas Light Company.' It necessarily follows from the findings that the pledging of the bonds by Stranahan constituted conversion thereof by him. (Laverty v. Snethen, 68 N. Y. 522.) He bfeing a wrongdoer and having parted with possession of the bonds, a cause of action for conversion accrued against him, at once without demand; for surely he was in no more favorable position than if he had obtained possession of the bonds innocently and had refuspd to deliver them on demand, in which case, under the authorities, it is clear' he would be liable for conversion without proof that damage had been sustained or that they had been transferred to an innocent -holder for value because it was in his power to so deal with the bonds 'that they might directly or indirectly reach the hands of a bona, fide holder for value against-whom the . Medina-Gas Light Company would have had no defense to an action thereon: (Thayer v. Manley, 73 N. Y. 305; Farnham v. Benedict, 107 id. 159 ; Warner v. Martin, 11 How. [U. S.] 224. See, also, Kelsey v. Griswold, 6 Barb. 436, and Hynes v. Patterson, 95 N. Y. 1.) If Stranahan was.liable for conversion, It seems to me clear that the defendant became liable for conversion at;the same time, for under the findings of the court it was aware of all the material facts and, therefore, participated in the conversion by Stranahan and was equally a wrongdoer with liim. (Tollman v. Turck, 26 Barb. 167. See, also, Metropolitan Elev. R. Co. v. Kneeland, 120 N. Y. 134.) Hyd 'the defendant been innocent in . acquiring possession of the ■bonds, even though it was not a holder for value and could not enforce them against the Medina Gas Light Company, it may well be that an action for conversion could not have been maintained against it without a demand; ■ but being a wrongdoer and-having recognized *261Stranahan as owner thereof and having participatéd with him' in exercising dominion over them and having taken possession of and held them in hostility to the ownership of the Medina Gas Light Company with full knowledge of the facts, it became instantly liable to an action for conversion, because it aided in the conversion by Stranahan and wrongfully took and held the bonds under a claim of ownership in him,' which it knew was not well founded, and it was in a position, having the actual custody of the bonds, to dispose of them in the enforcement of its pretended rights as pledgee as it subsequently did, to an innocent holder for value to whom the Medina Gas Light Company would be liable therefor. (Buffalo Loan, T. & S. D. Co. v. Medina Gas, etc., Co., 162 N. Y. 67; Hovey v. Bromley, 85 Hun, 540; Thayer v. Manley, supra; Metropolitan Elev. R. Co. v. Kneeland, supra; Tallman v. Turck, supra; 28 Am. & Eng. Ency. of Law [2d ed.], 684; Laverty v. Snethen, supra ; Pease v. Smith, 61 N. Y. 477; Boyce v. Brockway, 31 id. 490; Smith v. Smalley, 19 App. Div. 519; Industrial & General Trust v. Tod, 170 N. Y. 233, 245; 21 Ency. Pl. & Pr. 1050; Osborne Co. v. Plano Mfg. Co., 51 Neb. 502; Underhill v. Reinor, 2 Hilt. [N. Y.] 319.)
The defendant, therefore, became liable for conversion at the time it received the bonds- from Stranahan, September 21, 1886. This action was not commenced until September 14, . 1895, or nearly nine years thereafter. The time within which an action for conversion must be brought is limited to the period of six years after the cause of action accruéd (Code Civ. Proc. § 382), and this period is not extended by the fact that the owner may not have discovered the conversion at the time it takes place. (Ganley v. Troy City Nat. Bank, 98 N. Y. 487; Burt v. Myers, 37 Hun, 277; Kelsey v. Griswold, supra; Allen v. Mille, 17 Wend. 202.)
I am of opinion, therefore, that the cause Of action wa's barred by the Statute of Limitations which was duly pleaded, and I concur with Mr. Justice Scott for a reversal of the judgment.
Judgment affirmed, with costs.